Citation Nr: 1455035	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran requested a Board hearing in his August 2011 substantive appeal (VA Form 9).  He withdrew that request in a statement dated September 9, 2014.


FINDINGS OF FACT

The evidence of record does not contain a diagnosis of COPD.


CONCLUSION OF LAW

Criteria for service connection for COPD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To begin, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).


Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in July 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in April 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, VA obtained an examination with a subsequent opinion with respect to the claim on appeal in January 2010, and the opinion is adequate for which to base this decision.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate).  Thus, the Board finds VA has satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998).  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000).
 
Service Connection

The Veteran asserts that he has COPD as a result of his active military service.  To that end, the U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the Veteran's period of active duty, his service treatment records are silent as to any reports, diagnosis, or treatment for a chronic pulmonary disorder.  While upper respiratory infections were indicated (acute bronchitis), these were treated with antibiotics and resolved.  On separation in February 1968, the Veteran's lungs were normal and no medical defects were noted.  By the Veteran's own report at that time, he denied asthma and shortness of breath.

Post-service, private medical records demonstrated acute bronchitis on March 5, 2008, and a "cough" on December 7, 2005 (resolved by December 12, 2005) and March 15, 2006.  No underlying diagnosis was provided for the Veteran's cough, and by its very nature acute bronchitis is not a chronic condition.  Sleep apnea was diagnosed in October 2005, with ongoing treatment, though no medical link to the Veteran's military service has been suggested at any time.

In conjunction with his claim for service connection, a VA examination was provided in January 2010.  At that time, the Veteran's complete record was unavailable for review.  The Veteran indicated that his VA provider recommended a pulmonary function test (PFT) due to symptoms of dyspnea with exertion.  The Veteran denied having ever been diagnosed with COPD.  While he indicated that he had undergone a PFT earlier in the month, those results were also unavailable at the time of the examination.  The examiner noted that the Veteran did not have asthma or COPD, but that he was diagnosed with obstructive sleep apnea.  The Veteran did not report a diagnosis of cor pulmonale, RVH, or pulmonary hypertension.  No restrictive disease was found.  No periods of incapacitation were reported as a result of any pulmonary disorder.  Due to the unavailability of service and medical records, the examiner was unable to provide any etiological opinion without resorting to mere speculation.

An addendum opinion was obtained, also in January 2010, following a review of a January 2010 PFT.  The examiner determined that the Veteran did not have COPD, explaining that the PFT demonstrated normal spirometry, normal volumes, and normal diffusion.  The Veteran did have subjective dyspnea on exertion, of unknown etiology, but there was no indication of COPD per the PFT.  The Veteran's VA claims file was also reviewed.  However, it was determined that in-service upper respiratory tract infections, or the treatment thereof with medications such as antibiotics, would not cause COPD.  

Insofar as the Veteran is asserting that he carries a current diagnosis of COPD which is etiologically-related to service, by virtue of his claim, laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran has not provided any statements pertaining to the nature of his claimed disorder, or to its relationship to his period of active service, and he has not demonstrated the medical competence to make that determination.  There is no medical opinion of record linking any current pulmonary disorder to his military career, and the service and post-service medical records tend to provide evidence against such a claim.  Importantly, and as noted above, COPD was not diagnosed by any VA or private provider of record.  

In sum, the most probative evidence of record does not establish that the Veteran carries a current diagnosis of COPD, or that any currently-diagnosed pulmonary disorder is related to the Veteran's period of active duty.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis for his claimed condition, the Veteran lacks the evidence necessary to substantiate his claim for service connection. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's claim is denied.


ORDER

Service connection for chronic obstructive pulmonary disease (COPD) is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


